DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 4, 8, 11 and 15.  Claims 3 and 10 are cancelled.  Claims 6, 7, 13, 14, 18 and 19 are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 8, 9, 11, 12 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0283449 to RAPONE.
Regarding claim 1, RAPONE '449 discloses an attachment device 12 configured for receipt on a cylindrical body, having a predetermined diameter with a radius, the attachment device comprising: a first end, the first end 16 having an arcuate shape with a portion of the arcuate shape having a first 
RAPONE ‘449 teaches that the length of each portions 16/14/18 of the securing member 12 and the angles therebetween (α and β) may be varied in order to accommodate vertical structures of various diameters.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arcuate angle shape of the first and/or second end extending a distance greater than 180 degrees of the predetermined diameter in order to offer proper support relative to the specific hanging surface in an easily removably secured fashion (para 004 and 009).  Noting that it is well known in the art that wire hangers are adjustable and configurable based on the hanging surface and that which is supported thereon.
Regarding claims 2 and 9, RAPONE '449, as modified, discloses wherein the device 12 is comprised of single continuous wire.
Regarding claims 4 and 11, RAPONE '449, as modified, discloses wherein the first end arcuate shape extends at least 191 degrees (and/or at least 191 degrees of the circumference) and the second end arcuate shape extends at least 191 degrees (and/or at least 191 degrees of the circumference). 
Regarding claims 5 and 12, RAPONE '449, as modified, discloses wherein the connecting portion 13 is coupled to the first end and the second end at an angle of 75 degrees compared to a vertical position of 90 degrees. RAPONE '449 teaches that the length of the portions, structure of the securing member 12 and/or angles between portions may be varied in order to accommodate vertical structures of various diameters (para 19). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use angles of a certain degree in order to accommodate vertical structures of various diameters.
Regarding claim 8, RAPONE '449 discloses an attachment device configured for receipt on a cylindrical body, having a predetermined diameter with a radius and a circumference, the attachment device movable from a disengaged position to an engaged position, the attachment device comprising: a first end, the first end 16 having: an attached end; a free end; and an arcuate shape with a portion of the arcuate shape having a first radius corresponding to the radius of the cylindrical body and defining a first interior; a second end, the second end 18 opposed the first end and having: an attached end; a free end; and an arcuate shape with a portion of the arcuate shape having a second radius corresponding to the first radius and the radius of the cylindrical body and defining a second interior (Fig. 2), the second interior aligned with the first interior (Fig. 1), wherein the first end first interior and second end second interior define an interior space; a connecting portion 13/14, the connecting portion 13/14 coupled to the first end 16 attached end and the second end 18 attached at an angle; and an opening (Fig. 1), the opening positioned between the first end 16 free end and the second end 18 free end opposite the connecting portion 13/14 and sized for receipt of the cylindrical body within the interior space (Fig. 1 and para 19).
RAPONE ‘449 teaches that the length of each portions 16/14/18 of the securing member 12 and the angles therebetween (α and β) may be varied in order to accommodate vertical structures of various diameters (para 19).

Regarding claim 15, RAPONE '449 discloses an attachment device configured for receipt on a cylindrical body, such as a pole, having a predetermined diameter with a radius and a circumference, the attachment device movable from a disengaged position to an engaged position, the attachment device comprising: a first end, the first end 16 having: an attached end; a free end; and an arcuate shape with a portion of the arcuate shape having a first radius corresponding to the radius of the cylindrical body and defining a first interior; a second end, the second end 18 opposed the first end and having: an attached end; a free end; and an arcuate shape with a portion of the arcuate shape having a second radius corresponding to the first radius and the radius of the cylindrical body and defining a second interior (Fig. 2), the second interior aligned with the first interior, wherein the first end first interior and second end second interior define an interior space; a distance between a predetermined center of the first arcuate portion and a predetermined center of the second arcuate portion being greater than the diameter of the cylindrical body (Fig. 1 - depending on size of cylindrical body that is not claimed); a connecting portion 13/14, the connecting portion 13/14 coupled to the first end 16 attached end and the second end 18 attached at an angle and extending a length; and an opening, the opening positioned between the first end 16 free end and the second end 18 free end opposite the connecting portion 13/14 and sized for receipt of the cylindrical body within the interior space (Fig. 2).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arcuate angle shape of the first and/or second end extending a distance corresponding to 180 degrees of the circumference in order to offer proper support relative to the specific hanging surface in an easily removably secured fashion (para 004 and 009).  Noting that it is well known in the art that wire hangers are adjustable and configurable based on the hanging surface and that which is supported thereon.
Regarding claim 16, RAPONE '449, as modified, discloses wherein the distance is at least 1.1 times the diameter of the cylindrical body (Fig. 1 - depending on size of cylindrical body that is not claimed). 
 Regarding claim 17, RAPONE '449, as modified, discloses wherein the length is at least twice the diameter of the cylindrical body (Fig. 1 - depending on size of cylindrical body that is not claimed). 

Response to Arguments
Applicant's arguments filed 3/15/21 have been fully considered but they are not persuasive. Applicant argues that RAPONE does not teach each and every claimed limitation.  The examiner disagrees and submits that RAPONE teaches and/or makes obvious each and every amended claimed limitation.
Applicant then argues, “applicant's device extends beyond 180 degrees not to accommodate different diameters of vertical structures, but rather, is selected to better secure the device to the pole in a compressive fit.”  The examiner submits that applicant is arguing limitations that are not in the claims.  Further, even if claimed, applicant would be arguing intended use. Noting that adjusting the device of RAPONE as taught would allow for a more compressive fit – if so desired by a user who can and will adjust the adjustable wire hanger in order to meet the needs of that being supported and the specifications of the surface from which it hangs or is attached.  RAPONE clearly teaches that the length of each portions 16/14/18 of the securing member 12 and the angles therebetween (α and β) may be varied in order to accommodate vertical structures of various diameters. Noting that a compressive fit would be an obvious area of concern with this type of hanging device.  Again noting that this argument is not even claimed, but addressed to advance prosecution.
In addition, applicant is reminded that it would have been an obvious matter of design choice to use an angle of 180 degrees for the arcuate shape of the first and/or second ends, since such a modification would have involved a mere change in the size of a component.  
A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Further, changing the size of the angles and the length of the ends is clearly taught in RAPONE (para 19), as stated above and in the this rejection and the prior rejection mailed 9/15/20.  
The examiner has considered and addressed each and every limitation and RAPONE is a proper rejection.  The examiner has applied the broadest and most reasonable interpretation of each and every claim limitation and articulate her reasoning and rationale.  The rejections are maintained.  The examiner has done her due diligence in advancing prosecution in the application.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA E MILLNER whose telephone number is (571)270-7507.  The examiner can normally be reached on M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONICA E MILLNER/Primary Examiner, Art Unit 3632